The State /s




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                         July 29, 2015

                                     No. 04-04-00917-CR

                                      Ramiro R. MATA,
                                         Appellant

                                               v.

                                  THE STATE OF TEXAS,
                                        Appellee

                 From the 379th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2003-CR-4361
                        Honorable Bert Richardson, Judge Presiding


                                        ORDER
        This court issued an opinion on November 23, 2005 affirming appellant’s conviction, and
our mandate issued February 9, 2006. On July 17, 2015, appellant filed a pro se “Motion for
Discovery,” in which he asks for certain records needed to prepare a petition for habeas corpus
relief.

       Post-conviction writs of habeas corpus are to be filed in the trial court in which the
conviction was obtained, and made returnable to the Court of Criminal Appeals:

               An application for writ of habeas corpus filed after final conviction in a
        felony case, other than a case in which the death penalty is imposed, must be
        filed with the clerk of the court in which the conviction being challenged was
        obtained, and the clerk shall assign the application to that court. When the
        application is received by that court, a writ of habeas corpus, returnable to the
        Court of Criminal Appeals, shall issue by operation of law.

TEX. CRIM. PROC. CODE ANN. § art. 11.07, § 3(b) (West 2015).

        To obtain a free record, appellant should file a motion in the trial court in which his
conviction was obtained and demonstrate his claim is not frivolous and the record is needed to
decide the issues presented. United States v. MacCollom, 426 U.S. 317, 326 (1976); Escobar v.
State, 880 S.w.2d 782, 783 (Tex. App.—Houston [1st Dist.] 1993, no pet.).
       Accordingly, appellant’s motion is DENIED without prejudice to seeking relief in the
proper court.

      .                                  PER CURIAM




ATTESTED TO: _____________________
            Keith E. Hottle
            Clerk of Court